Exhibit 10.22
(NEKTAR LOGO) [f57959f5795902.gif]
December 10, 2009
Stephen K. Doberstein, Ph.D.
[Home Address]
Dear Steve:
I am pleased present to you with this offer letter agreement (the “Letter
Agreement”) setting forth certain terms and conditions of your employment as
Senior Vice President & Chief Scientific Officer at Nektar Therapeutics
(“Nektar” or the “Company”), reporting to me. Capitalized terms used herein and
not defined shall have the meanings ascribed to them in the Company’s Change of
Control Severance Benefit Plan, as it may be amended from time to time (the “COC
Plan” a copy of which is enclosed herewith).
Your annual cash compensation will consist of two components: base salary and an
annual performance bonus. Your base salary will be $400,000 on an annual basis
and paid in accordance with Nektar’s regular payroll schedule. Your annual
performance bonus target each year will be at least 50% of your annual base
salary for each annual period commencing in 2010 (“Target Annual Bonus”). Your
base salary and Target Annual Bonus shall be subject to annual performance
review by the Compensation Committee of the Board of Directors (“Compensation
Committee”) in consultation with me. The actual amount of your annual
performance bonus will range from 0% to 200% of the Target Annual Bonus based on
the Compensation Committee’s assessment in consultation with me of the
achievement of a combination of annual corporate objectives and your achievement
of personal objectives agreed upon by you and me at the beginning of each annual
performance period commencing in 2010. Your annual performance bonus for a
particular year will be paid not later than March 15 of the following year.
Effective as of your first day of full-time employment with Nektar (“Start
Date”, which we currently anticipate to be January 6, 2010), you will be granted
a non-statutory stock option to purchase 540,000 shares of Nektar common stock
under Nektar’s 2000 Equity Incentive Plan (“2000 Plan”). The exercise price will
be set at the closing price of Nektar’s common stock on Nasdaq on your Start
Date in the case of the Initial Option. The shares subject to the Initial Option
will vest according to a 4-year vesting schedule for so long as you provide
Continuous Service (as defined in the 2000 Plan) to the Company with 25% of the
shares subject to the stock option vesting on the one year anniversary of your
Start Date and the remainder vesting monthly on a pro-rata basis over the
following 3 years.

 



--------------------------------------------------------------------------------



 



Page | 2
You will be eligible for annual equity awards, in the sole discretion of the
Compensation Committee, based on the Compensation Committee’s review, in
consultation with me, of your individual performance and annual equity
compensation levels of senior executive officers with similar roles at
comparator companies as analyzed by a reputable, nationally-recognized,
independent compensation consultancy firm.
You are also eligible to participate in Nektar’s standard employee benefits
programs including Medical, Dental and Vision Insurance, Term Life Insurance,
401(k), ESPP, Flexible Health Spending Account, Short & Long Term Disability,
COC Plan and the terms specified in those plans.
In addition, you will also be entitled to a one-time aggregate sign-on bonus of
$150,000 (the “Sign-On Bonus”), less applicable taxes and withholdings, which
will be included with your first regular payroll payment following your Start
Date. If you resign or are terminated by the Company without Cause prior to the
first anniversary of your Start Date, you agree to repay the Sign-On Bonus
within thirty days of your last day of employment.
Your employment is by continued mutual agreement and may be terminated at will
with or without cause by either you or Nektar at any time with or without
advanced notice. You have also entered into Nektar’s standard Employment
Agreement and such agreement contains certain terms and conditions of your
employment with Nektar other than those set forth herein.
In the event that your employment terminates due to your death or Disability (as
defined in the Company’s 2000 Equity Incentive Plan), (a) 50% of the
then-unvested portion of any outstanding stock options granted to you by the
Company will automatically vest in the event of your Disability (with the
remainder of such unvested portion terminating immediately thereafter), and 100%
of the then-unvested portion of any outstanding stock options granted to you by
the Company shall automatically vest in the event of your death, (b) Nektar will
pay to you or your estate, as applicable, all unreimbursed expenses, all of your
then accrued but unpaid base salary, and your target bonus prorated for the
portion of the last year in which you were employed by Nektar prior to death or
Disability, and (c) you and your dependents shall be entitled to continued
medical, dental, and vision insurance, at your or their expense, at the same
level of coverage as was provided to you and your dependents under Nektar’s
insurance and benefits plans immediately prior to the termination by electing
COBRA continuation coverage in accordance with applicable law.
In the event your employment is terminated for reasons not related to a Change
of Control (a) by the Company without Cause, or (b) by you for a Good Reason
Nektar Therapeutics | 201 Industrial Road | San Carlos, CA 94070 USA |
650.631.3100 | www.nektar.com

 



--------------------------------------------------------------------------------



 



Page | 3
Resignation, then you and the Company will meet in good faith to discuss the
terms of an appropriate separation. In any event, at a minimum, the Company will
enter into a severance arrangement with you which will include the following:
(i) a fully effective waiver and release in such form as the Company may
reasonably require, (ii) a cash severance payment equal to your total annual
cash compensation target (defined as your then current monthly base salary
annualized for 12 months, plus your bonus target multiplied by the expected
pay-out percentage used by the Company for its GAAP financial statements in the
previous calendar quarter, but not to exceed 100%), payable in accordance with
the severance payment schedule described in Section 4.2 of the COC Plan
(including, without limitation and as applicable, the six-month delay for
payments to “specified employees” as set forth in such section), (iii) the
exercise period for the portion of your outstanding stock options that are
vested as of your termination date shall be 12 months following the termination
date (subject to earlier termination at the end of the option term or in
connection with a change in control of the Company in accordance with the
applicable option plan and agreement), and (iv) the Company shall pay all
applicable COBRA payments for you and your family for one year after the
termination date (such payments shall cease in the event that you become
eligible for comparable benefits with another employer).
Any reimbursements pursuant to the foregoing provisions of this Letter Agreement
shall be made in accordance with the Company’s reimbursement policies, practices
and procedures in effect from time to time and shall be paid as soon as
reasonably practicable and in all events not later than the end of the calendar
year following the year in which the related expense was incurred. Your rights
to reimbursement hereunder are not subject to liquidation or exchange for
another benefit and the amount of expenses eligible for reimbursement in one
calendar year shall not affect the amount of expenses eligible for reimbursement
in any other year. Any tax gross-up payments made pursuant to the foregoing
provisions of this Letter Agreement shall be made as soon as practicable and in
all events not later than the end of the calendar year following the year in
which you remit the related taxes.
The terms, compensation and benefits set forth in this Letter Agreement shall be
governed by California law without reference to principles of conflicts of laws,
may not be reduced without your prior written consent and shall be binding upon
and inure to the benefit of (a) your heirs, executors, and legal representatives
upon your death and (b) any person or entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or a
majority of the assets, business, capital stock, or voting stock of Nektar. Any
such person or entity shall be deemed substituted for Nektar under this Letter
Agreement for all purposes.
The compensation and benefits payable hereunder are intended to either be exempt
from or comply with Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), so as not to subject you to payment of any additional
tax,
Nektar Therapeutics | 201 Industrial Road | San Carlos, CA 94070 USA |
650.631.3100 | www.nektar.com

 



--------------------------------------------------------------------------------



 



Page | 4
penalty or interest imposed under Section 409A. The provisions of this offer
letter shall be construed and interpreted to avoid the imputation of any such
additional tax, penalty or interest under Section 409A yet preserve (to the
nearest extent reasonably possible) the intended benefit payable you.
Steve, we are delighted at the prospect of your continued leadership as a key
member of Nektar’s executive team. This offer set forth in this Letter Agreement
will expire at the close of business on December 8, 2009.
Sincerely,
/s/ Howard W. Robin
Howard W. Robin
President and Chief Executive Officer
ACCEPTED:

     
/s/ Stephen K. Doberstein
 
Stephen K. Doberstein, Ph.D.
   

Date: December 14, 2009
Nektar Therapeutics | 201 Industrial Road | San Carlos, CA 94070 USA |
650.631.3100 | www.nektar.com

 